DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “mechanism to manipulate the IOL for delivery” in claim 1.  The generic placeholder “mechanism” is coupled with functional language “to manipulate the IOL.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   The “mechanism” recited in claim 1 is interpreted as a first set of IOL manipulators in the form of a pair of pivoting edge rollers (62) attached to the cartridge and/or a pair of pivoting compression arms (64) (Figure 5; claims 5 and 8; [0033]).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. No. 2016/0074155 (Raquin et al.). 
Raquin discloses an IOL cartridge (1) having a housing (injector tube 3) with a compartment (8) for receiving the IOL (receiving space 8) [0134] and a nozzle (2) [0138].  (For the purpose of this rejection, the entire IOL delivery device in Figure 1 is considered to be the claimed “cartridge.”)  An actuator (10) is coupled to the housing (3) and slides along an exterior portion of the cartridge (housing 3).  As the actuator slides from a first position (Fig. 1 and 2) to a second position (Fig. 3 and 4), a mechanism is actuated to manipulate the IOL for delivery [0150].  The mechanism comprises ramps (15 and 16) within the receiving space (8) of the housing (see especially Figures 21-24 and description of closing tips at [0142-0150]) that actuate a pair of edge rollers (42/44 and 45/47) pivotably attached to an interior portion of the IOL cartridge (via actuator 10) (see especially Figures 14-18).  The Examiner considers the end portions 42/44 and 45/57 of pivoting cover flaps (19 and 20) to meet the requirement of “edge rollers”, as they pivot relative to the cartridge at hinge points (37 and 38) and contact edges of the IOL (14) to cause inward folding. 
Regarding claim 3: the device includes a plunger case (4) in fluid communication with the compartment, wherein a plunger (5) is movably disposed within the plunger case (see especially Figures 3 and 4; [0133]).   
Regarding claim 6: each internal ramp of the first set of internal ramps (15 and 16) is configured to contact a lower portion (see 19b and 20b in Figures 11, 12, 13A, and 14) of one edge roller of the pair of edge rollers and to rotate the edge roller upon advancement of the actuator from the first position to the second position (see especially Figure 18 showing ramps 15 and 16 engaged with the closed edge rollers (19 and 20)).  

Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,549,813 (Anderson et al.).
Anderson discloses a method of delivering an IOL that comprises the steps of attaching a cartridge (28) to a handpiece (20), wherein the cartridge (28) includes a housing with a compartment where an IOL (31) is held and a nozzle (26).  A slide (pin 100) is coupled to the housing and is exposed to an interior of the compartment (see especially Figures 14A-E; column 5, lines 13-20 and column 8, lines 4-50).  The pin (100) is coupled to a removable cap (70), wherein distal movement of the cap (70) advances the pin (100) to fold a haptic (36) of the IOL (the Examiner considers folding the haptic to meet the requirement of “fold the IOL”) (see abstract; column 8, line 51 to column 9, line 20).  Removal of the cap (70) additionally results in exposure of the nozzle (26), which was previously covered and protected by the cap (column 6, lines 46-51).  
Regarding claim 19, Anderson discloses inserting the nozzle (26) into the patient’s eye (column 8, line 51 to column 9, line 20).
Regarding claim 20, Anderson discloses the pushrod (26) and plunger (24) of the handpiece is actuated for delivering the IOL (column 5, lines 38-56; column 9, line 55-66).
Allowable Subject Matter
Claims 11-17 are allowed.  
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Prior art discloses IOL delivery device having a folding mechanism that is actuated by a slider.  For example, US 5,947,975 (Kikuchi et al.) discloses an IOL injector has a slider (8) that folds an IOL (1) as it is slid forward along the body (column 7, lines 61-65; column 8, lines 28-30).  
The Raquin reference cited above fails to disclose a removable cap that actuates the IOL folding mechanism as it is removed from the cartridge.  Rather, the sliding actuator remains attached to the cartridge/injector.  
The Anderson reference discussed above discloses a removable cap that is directly connected with a pin that functions to fold the IOL haptic, and fails to disclose an actuator in combination with the removable cap.  Anderson fails to disclose an actuator slides along the exterior of the housing to actuate a mechanism that manipulates the IOL for delivery (claim 1)(wherein the mechanism interpreted under 112(f) includes a pair of pivoting edge rollers).  In regards to claim 11, Anderson fails to disclose a removable cap in combination with a slide having two internal ramps, wherein removable of the cap advances the slide and ramps to fold the IOL.  
US 2012/0165824 (Tsai) discloses another IOL injector with a slide (104) that actuates folding of the IOL as it is pushed distally and subsequently removed (Figure 4).  Tsai fails to disclose an actuator in combination with the removable cap and/or a folding mechanism that comprises pivoting edge rollers.
US Patent Application Pub. No. 2019/0105151 (Tseng et al.) discloses an IOL injector device having a sliding cap (60) that is moved from a first position to a rearward position to actuate a mechanism to fold an IOL [0038].  Tseng fails to disclose that the cap (60) is removable, and wherein an actuator/slide is engaged with the removable cap such that an IOL folding mechanism is actuated upon movement of the actuator/slide and the cap. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771